NUMBER 13-22-00307-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                                      IN RE E.N.


                       On Petition for Writ of Mandamus.


                                       ORDER
              Before Justices Benavides, Hinojosa, and Silva
                            Order Per Curiam

       On July 8, 2022, relator E.N. filed a petition for writ of mandamus asserting that

the trial court abused its discretion in sua sponte issuing a June 30, 2022 order without

holding a hearing in the underlying family law case. The Court requests that the real party

in interest, N.E.N., or any others whose interest would be directly affected by the relief

sought, file a response to the petition for writ of mandamus on or before the expiration of

ten (10) days from the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

                                                                      PER CURIAM

Delivered and filed on the
12th day of July, 2022.